                   Case 2:20-cv-00532-RSL Document 25 Filed 11/25/20 Page 1 of 2




 1

 2

 3

 4

 5
                                     UNITED STATES DISTRICT COURT
 6                                  WESTERN DISTRICT OF WASHINGTON
                                              AT SEATTLE
 7

 8   DANIIL TKACHEV,

 9                                  Petitioner,                    Case No. C20-0532RSL

10            v.                                                   AMENDED 1ORDER GRANTING
                                                                   HABEAS PETITION
11   ICE FIELD OFFICE DIRECTOR,

12                                  Respondent.

13

14           Having reviewed the Report and Recommendation of the Honorable Michelle L.

15   Peterson, United States Magistrate Judge, any objections or responses thereto (including the

16   Government’s recent status reports and communication), and the remaining record, the Court

17   finds and ORDERS:

18           (1)       The Court ADOPTS the Report and Recommendation. No objections were filed,

19   and the untimely status reports do not indicate how the events impact Judge Peterson’s analysis

20   or request any particular relief.

21           (2)       The Government’s motion to dismiss (dkt. # 5) is DENIED.

22

23   1
      Following entry of the original order, James Waldrop, the Assistant United States Attorney assigned to this case,
     notified chambers staff that Mr. Tkachev is currently en route to York, Pennsylvania, for an interview with the
     Russian consulate as part of the Government’s efforts to obtain travel documents for his removal.


     AMENDED ORDER GRANTING HABEAS
     PETITION - 1
                 Case 2:20-cv-00532-RSL Document 25 Filed 11/25/20 Page 2 of 2




 1          (3)      Petitioner’s habeas petition (dkt. # 1) is GRANTED.

 2          (4)      The Government is ordered to facilitate petitioner’s interview with the Russian

 3   consulate as scheduled on November 30, 2020, at 1:00 pm. Once the interview is complete (or if

 4   the interview needs to be postponed for any reason), the Government shall return petitioner to

 5   this district and process his release on reasonable conditions.

 6          (5)      The Clerk is directed to send copies of this Order to the parties and to Judge

 7   Peterson.

 8          Dated this 25th day of November, 2020.

 9

10

11                                          Robert S. Lasnik
                                            United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23



     AMENDED ORDER GRANTING HABEAS
     PETITION - 2
